By the Court.
The defendant had a right to set forth in its answer as many consistent grounds of defense as it had. If the plaintiff below had failed to make and furnish the defendant below with the preliminary proofs of loss, in the mannei and within the time required by the policy, such failure constituted a defense to the action. Home Ins. Co. v. Lindsey, 26 Ohio St. 348. By going to trial on other grounds of defense set up in the answer, as well as upon the ground of want of preliminary proof, the defendant did not waive its right to insist upon the want of such proof as a defense, there being no inconsistency between the defenses.
• Motion granted. Judgment reversed, and cause remanded for a new trial.